 



Exhibit 10.37
EXECUTION
MASSACHUSETTS DEVELOPMENT FINANCE AGENCY
PROJECT GRANT AGREEMENT
     This Project Grant Agreement (the “Agreement”) dated as of November 20,
2007, is entered into between the Massachusetts Development Finance Agency
(“MDFA”), a Massachusetts body politic and corporate and a public
instrumentality of The Commonwealth of Massachusetts (the “Commonwealth”)
established under Chapter 23G of the Massachusetts General Laws as amended (the
“Act”) , having its principal office and place of business at 160 Federal
Street, Boston, Massachusetts 02110, and Evergreen Solar, Inc., a Delaware
corporation, with a principal place of business at 138 Bartlett Street,
Marlborough, Massachusetts 01752 (“Grantee”) (MDFA and Grantee are together
referred to as the “Parties”).
     Whereas, MDFA is offering financial assistance to Grantee in the form of
the Grant (as hereinafter defined) to help defray the costs incurred by Grantee
in the design and construction of a facility to be located on certain Land (the
“Premises”) owned by MassDevelopment to be leased to Grantee, for the design,
manufacture and assembly of products for renewable energy technologies and all
related functions, including research and development and warehousing and
administration (the “Project”, which term shall exclude the cost of any
equipment or fixtures specific to the manufacturing or other activities of
Grantee to be conducted by Grantee on the Land);
     Whereas, MDFA’s provision of such grant funds for use on the Project is
consistent with the statutory goals set forth in the Act and is expected to lead
to substantial economic development activity in the Commonwealth, including
without limitation the retention and creation of employment, as more fully set
forth in this Agreement;
     Whereas, MDFA’s Board of Directors approved the commitment of funds to
Grantee for the Project on August 22, 2007; and
     Now therefore, pursuant to the terms and conditions of the Agreement, MDFA
and Grantee agree as follows:

1.   Term and Termination

  a)   The term of this Agreement shall commence on the date that this Agreement
is fully executed by the Parties (the “Effective Date”), and, unless terminated
earlier pursuant to the terms of Section 1(b) and Section 6 (Events of Default),
shall expire sixty (60) days after the eighth (8th) anniversary of the Effective
Date.     b)   MDFA’s obligation to disburse Grant proceeds, however, shall
expire in any event on the earlier to occur of (i) the six (6) month anniversary
of the date that Grantee has substantially completed the Initial Improvements
(as such term is defined in a certain Ground Lease dated on or about the date
hereof between MDFA and the Grantee with respect to the Premises and the
Project, a copy of which is attached hereto as Exhibit A (the “Ground Lease”)),
or (ii) the last day of the twenty-fourth (24th) month after the Effective Date.
    c)   This Agreement may be terminated by either MDFA or Grantee if (i) an
Event of Default occurs (including the expiration of any applicable cure period)
and remains outstanding as of the date of termination and the party seeking to
terminate this Agreement hereunder is the Non-Defaulting Party, and (ii) the
Non-Defaulting Party has not waived such Event of Default in writing.     d)  
The obligations of MDFA to fund any portion of the proceeds under this Grant
shall automatically terminate in the event that the Ground Lease is terminated
for any reason,

 



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.

      unless termination occurred because the Grantee purchased the Premises
pursuant to its option to purchase contained in the Ground Lease.

2.   The Grant; Conditions Precedent to MDFA’s Obligation to Make Grant      
Subject to the provisions of this Agreement, including without limitation the
provisions of Section 5 (Payments), Section 8 (Grantee’s Commitments) and
Section 9 (Repayment), MDFA shall pay to Grantee a maximum amount of Ten Million
Dollars ($10,000,000) (the “Grant”). MDFA shall have no obligation to pay
Grantee any amount in excess of the Grant notwithstanding any construction on
the Land by Grantee of more than the Project.       Notwithstanding the
foregoing, MDFA shall have no obligation to disburse any of the proceeds of the
Grant until such time as it has received (a) Grant funds in the amount of
$11,000,000 from the MORE Jobs Program and the Community Development Action
Grant through the Executive Office of Housing and Economic Development and
(b) Grant funds in the amount of $2,000,000 from the Public Works Economic
Development Program through the Executive Office of Environmental Affairs.   3.
  Use of Proceeds       Grantee hereby covenants and agrees that all Grant funds
provided by MDFA pursuant to this Agreement shall be used solely to defray the
direct hard and soft costs incurred by Grantee in connection with the due
diligence, permitting, design and construction of the Project (hereinafter
“Project Costs”), and for no other purpose. In no event, however, shall Project
Costs include the cost of any equipment or fixtures specific to the
manufacturing or other activities of the Grantee to be conducted by Grantee on
the Land.   4.   Reporting       Grantee shall, on a quarterly basis prior to
Substantial Completion (as defined in the Ground Lease) and thereafter on an
annual basis, provide MDFA with a project status report (the “Progress
Reports”), which shall include without limitation (a) a description of completed
Project construction milestones, during the period of construction, (b) the
stage of the progress of construction of the Project, during the period of
construction, and (c) the status of Grantee’s meeting and maintaining the
(i) Retained Positions and (ii) new Jobs commitments, as defined and more fully
set forth in Section 8; provided that nothing herein shall be deemed to require
Grantee to disclose information that is of a proprietary nature. Grantee’s
compliance with Grantee’s Commitments (as defined in Section 8) may be subject
to continuous assessment by MDFA. In furtherance of the foregoing, Grantee shall
provide MDFA with annual reports (the “Annual Reports”), which shall include
information setting forth Grantee’s compliance with, and/or variances from, the
Grantee’s Commitments. The first Annual Report shall be submitted to MDFA within
thirty (30) days of the first anniversary of the Effective Date and each
subsequent Annual Report shall be submitted within thirty (30) days of each
subsequent anniversary of the Effective Date. In the case of the Grantee’s
Commitments set forth in Sections 8(a)-(e), the Annual Report shall include a
certification from Grantee’s CEO or CFO concerning Grantee’s compliance with,
and/or variances from, the Grantee’s Commitments. Additionally, Grantee shall
provide MDFA with such other information, reports, documents and certifications
as MDFA may, from time to time, request with respect to the Project and the
subject matter of this Agreement within twenty (20) days after such request.  
5.   Invoices/Payment Schedule

  a)   Cost Reimbursement. Grantee shall receive advances of Grant funds on a
percentage of completion basis for Project Costs actually incurred for the
design and general construction of the Project (collectively the “Total Project
Construction Funds”) and upon

Page 2



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.

      the completion of the Project, any Grant funds not yet advanced shall be
provided to Grantee subject to the provisions of Sections 1(b) and (c) hereof.
The Parties acknowledge that the total amount of MDFA’s funding for the
Project’s general construction is Ten Million Dollars ($10,000,000), comprised
of the Grant. The Parties acknowledge that the estimated Project Costs for the
Initial Improvements and anticipated sources of the Total Project Construction
Funds for the Initial Improvements have been provided to MDFA.     b)  
Invoices. Grantee may submit invoices for payment using the template provided by
MDFA. The invoice shall set forth total Project Costs incurred and paid as of
the date of the invoice, the balance of the funds required to complete the
Project, and evidence of payment thereof. Grantee shall provide such additional
supporting documentation of Project Costs actually incurred as MDFA may request.
    c)   Payment Terms. MDFA shall pay disburse Grant funds to Grantee within
thirty (30) days after receipt of a properly documented invoice, unless MDFA
properly determines that any such payment or any part thereof is otherwise not
properly payable pursuant to the terms of this Agreement.

6.   Events of Default       For the purposes of this Agreement, a “Defaulting
Party” shall mean any party hereto against which the other party hereto is
entitled to assert an Event of Default under this Section 6 and a
“Non-Defaulting Party” shall mean with respect to the occurrence of any Event of
Default (as defined below), the party to this Agreement that is not the
Defaulting Party in connection with such Event of Default. For purposes of this
Agreement “Event of Default” shall mean any of the following:

  a)   Failure by the Defaulting Party to make, when due, any payment or
repayment required under this Agreement if such failure is not remedied within
thirty (30) calendar days after written notice of such failure is given by the
other party and provided the payment or repayment is not the subject of a
continuing good faith dispute;     b)   Material breach of any of the Defaulting
Party’s obligations contained in this Agreement, including without limitation
the obligations set forth in Section 8(a) or (e), which breaches are not excused
by Force Majeure (as defined in Section 16) or cured as provided in the relevant
provisions of this Agreement;     c)   Any circumstance: (i) in which the
Defaulting Party makes a general assignment for the benefit of creditors (as a
symptom of impending bankruptcy), (ii) in which the Defaulting Party files a
petition or otherwise commences, authorizes or consents to the commencement of a
proceeding or cause of action under any bankruptcy or similar law for the
protection of creditors, or where such a petition is filed against Defaulting
Party and is not stayed, withdrawn or dismissed within sixty (60) days after
such filing, (iii) in which a court of competent jurisdiction shall determine
that Defaulting Party is generally not paying its debts as such debts become
due, or (iv) which results in the Defaulting Party’s insolvency or its admission
that it is unable to pay its debts generally as they become due;     d)  
Termination of the Ground Lease as a result of an uncured default by Grantee
shall be an Event of Default hereunder; and     e)   A sale or other transaction
in the nature thereof of the Premises by Grantee after Grantee’s purchase of the
Premises from MDFA and as a result thereof Grantee is no longer operating the
Project on the Premises.

Page 3



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.

  f)   In addition to any other remedy available to it under this Agreement or
under applicable law, upon any occurrence of an Event of Default, the
Non-Defaulting Party shall be entitled to suspend performance of its obligations
under this Agreement until the earlier of such time as (a) such Event of Default
has been cured, or (b) the Non-Defaulting Party has elected to terminate this
Agreement pursuant to Section 1(c). The Non-Defaulting Party may, in addition to
such suspension and/or termination, initiate proceedings for an assessment of
damages payable to the Non-Defaulting Party resulting from such Event of Default
and/or seek any other remedies available to the Non-Defaulting Party either at
law or in equity; provided that MDFA’s remedies (in addition to such suspension
and/or termination) upon an Event of Default by Grantee shall be limited to the
right to enforce the repayment and forfeiture provisions as specified in
Section 9 below. Neither the preceding sentence nor any other provision of this
Agreement shall restrict or otherwise limit MDFA’s rights under any other
agreements entered into with Grantee, including without limitation, the Ground
Lease.

7.   Assignment       Grantee’s rights and restrictions on the assignment or any
form of transfer of any of Grantee’s interest in the Grant or this Agreement
(including without limitation by merger, sale of assets or corporate
reorganization) shall be governed by the same terms and conditions permitting
and/or restricting assignments of Grantee’s leasehold interest as set forth in
Article 10 of the Ground Lease.   8.   Grantee’s Commitments       Grantee
acknowledges that the Grant is conditioned on Grantee’s meeting and maintaining
the following commitments (collectively the “Grantee’s Commitments”), and
Grantee therefore agrees and covenants that it shall:

  a)   Maintain a general manufacturing, research and development business for
renewable energy technologies at the Premises for a period of five (5) years,
commencing on Substantial Completion of the Project as defined in the Ground
Lease subject to the provisions of Article 2, Section 2.2(d) of the Ground
Lease.     b)   (i) create and maintain (a) 350 new Jobs (as hereinafter
defined) as a result of the Project, of which a minimum of 320 shall be located
at the Premises and the balance of the new Jobs shall be in Massachusetts,
within two (2) years of the Effective Date and for a period of six (6) years
thereafter and (ii) retain 310 existing jobs in Massachusetts (the “Retained
Positions”) for a seven (7) year period from the Effective Date. For purposes of
this Agreement, the term “job” (wherever it may appear in this Agreement, either
on its own, in a defined term, or in upper or lower case) means a
Massachusetts-based full-time equivalent employee on Grantee’s payroll.
Notwithstanding the foregoing or the provisions of Section 9, it is agreed and
understood that new Jobs created prior to the end of the second year following
the Effective Date, in satisfaction of the foregoing requirements, may be
created anywhere in Massachusetts.         Notwithstanding anything to the
contrary herein, in the event that the Grantee does not comply with the
provisions of this Section 8(b), the Grantee shall not be deemed to be in
default of Grantee’s commitments hereunder but rather shall be obligated to
repay to the Grantor those sums that were not earned pursuant to the provisions
of Section 9 below.     c)   To the extent feasible, give consideration to
utilizing Massachusetts-based contractors in the construction of the Project,
but Grantee shall not be required to employ a certain quota or percentage of
Massachusetts-based contractors.

Page 4



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.

  d)   To the extent feasible, give consideration to using equipment
manufactured or assembled by Massachusetts companies, but Grantee shall not be
obligated to purchase any quota or percentage of equipment from Massachusetts
companies.     e)   Not be or become a Prohibited Person. For the purposes of
this Agreement a “Prohibited Person” is any person or entity which is, or in
which a direct or indirect owner of 10% or more of the beneficial interest is,
(X) in breach or violation of a written contract with the Commonwealth or MDFA
as to which more than $5,000,000 is at issue and the entity is not contesting
the breach or violation or the Commonwealth or MDFA has obtained at least an
initial finding or determination in its favor which has not been overruled as to
the principal matter at issue from a court, arbitrator or other tribunal with
jurisdiction, (Y) delinquent to the extent of $1,000,000 or more in the payment
of any state or local taxes assessed by or in the Commonwealth or (Z) a person
or entity as to which it is illegal for MDFA to do business with under state or
federal law. Notwithstanding the foregoing, however, the acquisition of 10% or
more of the stock of Grantee on a recognized stock exchange or in the open
market without the intervention, support or consent of Grantee shall not cause
Grantee to be or become a Prohibited Person.

9.   Repayment Provisions

  a)   Grantee acknowledges and agrees that it shall repay the full amount or
relevant portion of the Grant (without interest), excluding any theretofore
Earned Amounts (as that term is defined in Section 9(b)(ii) below), if Grantee
is the Defaulting Party with respect to an Event of Default or if Grantee fails
to comply with the Grantee’s Commitments set forth in Section 8, such repayment
to be due and payable to MDFA within thirty (30) days of Grantee’s receipt of
written notice from MDFA demanding such repayment due to Grantee’s failure to
comply with Grantee’s Commitments.     b)   (i) Grantee shall have eight
(8) years following the Effective Date to create 2,300 new “Job Years” in
Massachusetts, a portion of which shall be created at the Premises as required
by Section 8(b). A “Job Year” shall be defined as each Job (as defined in
Section 8(b)) that was created in Massachusetts, subject to the requirements of
Section 8(b), during the year multiplied by the number of weeks the job existed
divided by 50. Grantee shall submit to MDFA, within thirty (30) days of each
annual anniversary of the Effective Date, a Job Years Assessment Report
containing information demonstrating the number of Job Years created in
Massachusetts, subject to the requirements of Section 8(b), as of each annual
anniversary of the Effective Date.

      (ii) For each new Job Year created (each an “Actual Job Year” and
collectively the “Actual Job Years”), Grantee shall be deemed to have earned a
portion of the Grant in an amount equal to Four Thousand Three Hundred Forty
Eight Dollars ($4,348.00) (the “Earned Amount”), and in an aggregate Actual Job
Years amount not to exceed Ten Million Dollars ($10,000,000). All Earned Amounts
shall not be subject to forfeiture.         (iii) In the event that the number
of Actual Job Years created on any annual anniversary of the Effective Date is
less than the number of Targeted Job Years Created, as that term is set forth
and applied in Attachment A for such annual anniversary date, Grantee shall
forfeit to MDFA a portion of the Grant in an amount equal to Four Thousand Three
Hundred Forty Eight Dollars ($4,348.00) multiplied by the difference between
(A) the number of Targeted Job Years Created as specified in Attachment A for
such annual anniversary date and (B) the number of Actual Job Years created by
such annual anniversary date (the “Forfeiture Amount”). Grantee shall pay MDFA
any Forfeiture Amount within thirty days of Grantee’s receipt of written
notification from MDFA, provided that any Forfeiture Amount due hereunder on
account of the number of Actual Job Years created within the first two (2) years
of the Effective Date shall be deferred and paid upon the first day of the third
(3rd) year after the Effective Date and in

Page 5



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.

      no case shall the total Forfeiture Amount exceed $10 million less any
previously Earned Amounts. In addition, Grantee shall not be obligated to pay
any Forfeiture Amount or otherwise repay any of the Grant funds after such time
as the Grantee has achieved the creation of 2,300 Job Years.         (iv)
Notwithstanding the foregoing, in the event that a Forfeiture Amount is
determined to be payable hereunder, and in any subsequent annual period the
number of Actual Job Years created by any annual anniversary of the Effective
Date exceeds the number of Targeted Job Years Created by such annual anniversary
date, MDFA shall re-pay Grantee a portion of the Forfeiture Amount in an amount
equal to Four Thousand Three Hundred Forty Eight Dollars ($4,348.00) multiplied
by the number of Actual Job Years created by such annual anniversary date in
excess of the Targeted Job Years Created by such annual anniversary date (the
“Re-Payment Amount”). Furthermore, in the event that the Grantee achieves the
creation on a cumulative basis of 2300 Job Years on or before the last day of
the 8th year following the Effective Date, MDFA shall pay back to Grantee any
and all amounts previously paid by Grantee to MDFA as Forfeiture Amounts (the
“True-Up Amount”). Any Re-Payment Amount and/or True-Up Amount shall not exceed
the aggregate of all Forfeiture Amounts previously paid by Grantee to MDFA. MDFA
shall re-pay Grantee any Re-Payment Amount and/or True-Up Amount within thirty
days of MDFA’s receipt of written notification from Grantee.     c)   All of the
provisions of the foregoing Section 9(b) notwithstanding, Grantee shall not be
required to pay any Forfeiture Amount or otherwise repay any of the Grant funds
to MDFA due to any failure to fulfill Grantee Commitments that directly result
from an event of Force Majeure as defined in Section 16.     d)   Grantee shall
have the right at any time to apply to MDFA for full or partial waiver or
modification or extension of time to meet Grantee’s Commitments. Any decision to
waive, modify or extend such time frames shall be in the exercise of MDFA’s sole
discretion.     e)   In the event Grantee becomes a Prohibited Person as defined
in Section 8(e), MDFA may declare an Event of Default hereunder and cease making
any further Grant advances and Grantee shall be deemed to be in default pursuant
to the Ground Lease and MDFA may exercise any other remedies available to it
under the Ground Lease.

10.   Nondiscrimination       Grantee agrees to comply with all applicable
Federal and State statutes, rules and regulations promoting fair employment
practices or prohibiting employment discrimination and unfair labor practices
and shall not discriminate in the hiring of any applicant for employment nor
shall any qualified employee be demoted, discharged or otherwise subject to
discrimination in the tenure, position, promotional opportunities, wages
benefits or terms and conditions of their employment because of race, color,
national origin, ancestry, age, sex, religion, disability, handicap, sexual
orientation, or for exercising any rights afforded by law.   11.   Undocumented
Workers and Indemnification

  a)   Grantee hereby certifies that Grantee does not and shall not knowingly
use undocumented workers in connection with the Project, and Grantee agree that,
pursuant to federal requirements, Grantee shall verify the immigration status of
all workers employed by Grantee at the Premises without engaging in unlawful
discrimination. Grantee shall not knowingly alter or falsify, or accept altered
or falsified, documents from any such worker. Any breach of the foregoing terms
and provisions may be regarded by MDFA as a material breach of this Agreement,
subjecting Grantee to sanctions, including

Page 6



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.

      but not limited to monetary penalties, withholding of Grant funds,
suspension of the Agreement or termination of this Agreement.     b)   To the
fullest extent permitted by law, subject to the limitations set forth in
Section 11(c), Grantee shall indemnify and hold harmless the Commonwealth, MDFA,
and each of their respective agents, officers, directors and employees (together
with the Commonwealth and MDFA, the “Covered Persons”) from and against any and
all liability, loss, claims, damages, fines, penalties, costs and expenses
(including reasonable attorney’s fees), judgments and awards (collectively,
“Damages”) sustained, incurred or suffered by or imposed upon any Covered Person
resulting from any breach of this Agreement by Grantee. Without limiting the
foregoing, Grantee shall indemnify and hold harmless each Covered Person against
any and all Damages that may arise out of or are imposed because of the failure
to comply with the provisions of applicable law by Grantee or any of its agents,
officers, directors, employees or subcontractors. Such obligations shall survive
any termination of this Agreement for three (3) years.     c)   The
indemnification obligation set forth in Section 11(b) shall not apply to the
extent that Damages result from the negligence or reckless or willful misconduct
of any Covered Person.     d)   In no event shall either party be liable for any
indirect, incidental, special or consequential damages whatsoever (including but
not limited to lost profits or interruption of business) under this Agreement.
Notwithstanding the foregoing, the parties acknowledge and agree that MDFA as a
public entity has an overriding policy of not providing financial or other
assistance of any kind from its limited public resources to Prohibited Persons
for any period of time. The parties agree and stipulate that any forfeiture of
Grantee’s right to receive additional disbursements of Grant funds to the extent
provided for herein if Grantee should voluntarily be or become a Prohibited
Person is reasonable in light of the irreparable harm MDFA would suffer.

12.   Public Records       As a public entity, MDFA is subject to the
Massachusetts Public Records Law (set forth at Massachusetts General Laws
Chapter 66) and thus documents and other materials made or received by MDFA
and/or its employees are subject to public disclosure. All information received
by MDFA from Grantee shall be deemed to be subject to public disclosure, except
as provided by applicable law.   13.   Document Review Rights       Upon
reasonable notice to Grantee and during normal business hours at the offices of
Grantee, MDFA will have the right to review Grantee’s or its other agents’
records to the extent Grantee has access to such agents’ records and as is
reasonably necessary to confirm that Grantee is in compliance with this
Agreement, at any time from the Effective Date through the end of the Retention
Period, as defined below herein, provided that nothing herein shall be deemed to
permit MDFA to review any records that contain information of a proprietary
nature to Grantee. If such review reveals that any portion of the Grant was
utilized for purposes not permitted under this Agreement, then Grantee shall
refund to MDFA the amount determined by such review within thirty (30) days of
Grantee’s receipt of such demand. Grantee shall maintain books, records, and
other compilations of data pertaining to the Grant payments made under this
Agreement to the extent and in such detail as shall reasonably substantiate use
of such payments. All such records shall be kept for a period commencing on the
Effective Date and terminating seven (7) years after payment of the final
advance of Grant proceeds under this Agreement (the “Retention Period”). If any
litigation, claim, negotiation, audit or other action involving the records is
commenced prior to the expiration of the Retention Period, all records shall be
retained until completion of the audit or other action and resolution of all
issues resulting therefrom, or until the

Page 7



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.

    end of the Retention Period, whichever is later. MDFA or the Commonwealth or
any of their duly authorized representatives shall have the right at reasonable
times and upon reasonable notice, to examine and copy at reasonable expense, the
books, records, and other compilations of data of Grantee which pertain to the
Project and/or the provisions and requirements of this Agreement from the
Effective Date through the end of the Retention Period. Such access may include
on-site audits, review and copying of records.   14.   Lobbying       No Grant
funds may be used to pay for or otherwise support any activities intended to
influence any matter pending before the Massachusetts General Court or for
activities covered by the law and regulations governing “legislative agents” or
“executive agents” set forth in the Massachusetts Lobbying Law, M.G.L. c.3, §39.
  15.   Choice of Law       This Agreement shall be construed under, and
governed by, the laws of the Commonwealth of Massachusetts, without giving
effect to its conflict of laws principles. Grantee agrees to bring any Federal
or State legal proceedings arising under this Grant in which the Commonwealth or
MDFA is a party in a court of competent jurisdiction within the Commonwealth of
Massachusetts. This Section shall not be construed to limit any other legal
rights of the parties.   16.   Force Majeure       Neither party shall be liable
to the other, or be deemed to be in breach of this Agreement for any failure or
delay in rendering performance arising out of causes beyond its reasonable
control and without its fault or negligence (“Force Majeure”). Such causes may
include, but are not limited to, acts of God or of a public enemy (including
terrorist attacks), fires, floods, epidemics, quarantine restrictions, freight
embargoes, or unusually severe weather. Except as otherwise provided in this
Agreement, dates or times of performance, including limits set on making
advances of Grant funds, shall be extended to the extent of delays excused by
Force Majeure, provided that the party whose performance is affected notifies
the other promptly in writing of the existence and nature of such delay. Nothing
in this Section 16 shall be deemed to apply to MDFA’s obligation to advance
Grant funds as and when due pursuant to the terms of Section 5 of this
Agreement.   17.   Waivers       Conditions, covenants, duties and obligations
contained in this Agreement may be waived only by written agreement between the
parties. Forbearance or indulgence in any form or manner by a party shall not be
construed as a waiver, nor in any way limit the remedies available to that
party.   18.   Notice       Any notice under this Agreement shall be in writing
and shall be sent either (i) by facsimile, (ii) by courier, or (iii) by first
class mail, postage, prepaid, to the address as set forth below (or to such
other address as a party may provide by notice to the party pursuant to this
Section), and shall be effective (i) if dispatched by facsimile and delivery is
electronically confirmed by said media, the day such electronic confirmation is
received, (ii) if sent by courier, one business day after dispatch, (iii) if
sent by first class mail, five business days after its date of posting. The
address for such notice for each party is as follows:

         
 
  If to MDFA:   Massachusetts Development Finance Agency
 
      160 Federal Street 
 
      Boston, MA 02110
 
      617/330-2000 (phone) 

Page 8



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.

         
 
      617/330-2054 (fax) 
 
      Attn: Richard W. Holtz, General Counsel
 
       
 
  If to Grantee:   Evergreen Solar, Inc.
 
      138 Bartlett Street
 
      Marlborough, MA 01752
 
      508/357-2221 (phone) 
 
      508/229.0747 (fax) 
 
      Attn: Richard Chleboski, Vice President

19.   Amendments, Entire Agreement and Exhibit       All conditions, covenants,
duties and obligations contained in the Agreement may be amended only through a
written amendment signed by the Parties. The Parties understand and agree that
this Agreement supersedes all other verbal and written agreements and
negotiations by the Parties regarding the matters contained herein. The
following are attached and incorporated into this Agreement:

EXHIBIT A — GROUND LEASE

                      Massachusetts Development Finance Agency       Evergreen
Solar, Inc.    
 
                   
By:
  /s/ Robert L. Culver
 
      By:   /s/ Richard Chleboski
 
    Name: Robert L. Culver       Name: Richard Chleboski     Title: President
and Chief Executive Officer       Title: Vice President     Date: November 20,
2007       Date: November 20, 2007    
 
                    APPROVED AS TO FORM:                   MASSACHUSETTS
DEVELOPMENT FINANCE AGENCY                
 
                   
By:
  /s/ Richard W. Holtz
 
Richard W. Holtz, General Counsel                

Page 9



--------------------------------------------------------------------------------



 



EXHIBIT A
Ground Lease

 



--------------------------------------------------------------------------------



 



Attachment A
Jobs Target Schedule

                                              Targeted     Total MA          
Job Years Year   Employment   Retained Jobs   Created
1
    360       310       50  
2
    460       310       200  
3
    660       310       550  
4
    660       310       900  
5
    660       310       1250  
6
    660       310       1600  
7
    660       310       1950  
8
    660       310       2300  
 
                       
Total Job Years
            2300          
 
                       
Grant Amount
          $ 10,000,000          
Amount per Job Year
          $ 4,348  | Amount / Job Years
Retained Jobs
            310          

EXAMPLES

                                                                         
Year
    1       2       3       4       5       6       7       8     Total
Example 1
                                                                       
Actual jobs
    660       660       660       660       660       660       660       660  
                     
Actual New Job Years Created
    350       350       350       350       350       350       350       350  
                     
Actual Cumulative Job Years
    350       700       1050       1400       1750       2100       2450      
2800          
Target Cumulative Job Years
    50       200       550       900       1250       1600       1950       2300
         
Variance to Target
    300       500       500       500       500       500       500       500  
       
Earned Amount See sec 9(b)(ii)
    1,521,800       1,521,800       1,521,800       1,521,800       1,521,800  
    1,521,800       869,200               10,000,000  
Forfeit (less than minimum cumulative job years) See Sec 9(b)(iii)
    —       —       —       —       —       —       —       —       —  
Reearnings of Forfeited amounts
    —       —       —       —       —       —       —       —       —    
Cumulative Earned Amount See sec 9(b)(ii)
    1,521,800       3,043,600       4,565,400       6,087,200       7,609,000  
    9,130,800       10,000,000       10,000,000        

                                                                          Year  
1   2   3   4   5   6   7   8   Total
Example 2
                                                                       
Actual jobs
    310       400       510       600       660       670       700       700  
                     
Actual New Job Years Created
    0       90       200       290       350       360       390       390      
                 
Actual Cumulative Job Years
    0       90       290       580       930       1290       1680       2070  
       
Target Cumulative Job Years
    50       200       550       900       1250       1600       1950       2300
         
Variance to Target
    -50       -110       -260       -320       -320       -310       -270      
-230          
Earned Amount See sec 9(b)(ii)
    —       391,320       869,600       1,260,920       1,521,800      
1,565,280       1,695,720       1,695,720       9,000,360  
Forfeit (less than minimum cumulative job years) See Sec 9(b)(iii)
                    (1,130,480 )     (260,880 )                                
    (1,391,360 )
Reearnings of Forfeited amounts
            —       —       —       —       43,480       173,920       173,920  
    391,320    
Cumulative Earned Amount See sec 9(b)(ii)
    —       391,320       1,260,920       2,521,840       4,043,640      
5,608,920       7,304,640       9,000,360          

 